Case: 16-13164   Date Filed: 04/28/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13164
                        Non-Argument Calendar
                      ________________________

                        Agency No. A206-142750



KELVIN SCOTT RAMIREZ,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (April 28, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-13164     Date Filed: 04/28/2017    Page: 2 of 3


      Kelvin Scott Ramirez, a native and citizen of Honduras, petitions for review

of an order affirming the denial of his applications for asylum and withholding of

removal under the Immigration and Nationality Act and the United Nations

Convention Against Torture and Other Cruel, Inhuman and Degrading Treatment

or Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). The Board of Immigration

Appeals affirmed the findings of an immigration judge that Ramirez failed to

“establish[] a nexus between any past or future harm and an enumerated ground”;

that his “fear of returning to Honduras . . . based on general conditions of criminal

violence and civil unrest . . . are not cognizable grounds for asylum”; and that he

submitted no evidence that “a Honduran official would acquiesce in any torture

inflicted upon [Ramirez] by gang members.” We deny in part and dismiss in part

Ramirez’s petition.

      Ramirez’s challenge to the finding that he is ineligible for asylum fails. To

qualify for asylum, Ramirez had to prove that he was unable or unwilling to return

to Honduras “on account of . . . [his] membership in a particular social group.” 8

U.S.C. § 1101(a)(42)(A). The immigration judge credited Ramirez’s testimony

about being harassed and abducted by members of a gang to collect extortion

payments and to recruit him to join the gang. Ramirez contends that he is part of a

social group of victims of crime, but crime victims are not a social group protected

by the Act. “Evidence that either is consistent with acts of private violence or the


                                          2
              Case: 16-13164     Date Filed: 04/28/2017    Page: 3 of 3


petitioner’s failure to cooperate with guerillas, or that merely shows that a person

has been the victim of criminal activity, does not constitute evidence of persecution

based on a statutorily protected ground.” Rodriguez v. U.S. Att’y Gen., 735 F.3d
1302, 1310 (11th Cir. 2013) (brackets omitted) (quoting Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1258 (11th Cir. 2006)). We deny Ramirez’s petition to the extent

that he challenges the denial of asylum relief.

      We lack jurisdiction to review whether Ramirez was entitled to relief under

the Convention. Ramirez did not challenge the denial of relief in his appeal to the

Board. “We lack jurisdiction to consider a claim raised in a petition for review

unless the petitioner has exhausted his administrative remedies with respect

thereto,” even if the Board sua sponte addresses the issue. Amaya–Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We dismiss this part of

Ramirez’s petition.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                          3